IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,232-02


                        EX PARTE WARMINSKI BRONER, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 24510-02-D IN THE 320TH DISTRICT COURT
                             FROM POTTER COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to life imprisonment.

        On July 25, 2018, this Court remanded this application to the trial court for findings of fact

and conclusions of law. On November 27, 2018, the trial court made findings of fact and

conclusions of law that were based on affidavits and supporting documents obtained from the Texas

Department of Criminal Justice, Parole Division and Classification and Records Department. The

trial court recommended that relief be denied.
                                                                                                    2

       The trial court’s findings did not fully address all fact issues necessary to the resolution of

the claims that Applicant raised and that we remanded for resolution. Nonetheless, this Court has

undertaken an independent review of all the evidence in the record. Therefore, based on the trial

court’s findings of fact and conclusions of law as well as this Court’s independent review of the

entire record, we deny relief.



Filed:         January 9, 2019
Do not publish